DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1, 11, 13 and 20 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 15 November 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al. US Patent 8,250,080 B1 in view of Finlay et al. US Patent Application Publication No. 2016/0188623 A1 and Johnson et al. US Patent Application Publication No. 2011/0131198 A1.

Regarding claim 1, Guha et al. teach a method of indexing a plurality of documents [note: column 1 lines 16-18 “techniques may address certain aspects of search engine design such as basic indexing algorithms and document presentation”; column 9 lines 3-10 “An index that may be required for recursive calls to method 300 is set”], the method comprising:
extracting, by a document accessing device, a series of values from each document [note: column 3 lines 61-67 interface for receiving search queries and providing search results; column 7 lines 43-56 “may include an inverted index (or equivalent) that indexes”; column 8 lines 28-36 “generates a data structure comprising acceptable values of offsets … may use several values as inputs” ];
allocating, by a document accessing device, a bit array of a predetermined size in a memory [note: column 5 line 42-47 “The Bloom filter may be characterized by the bit array” ];
constructing, by the document accessing device, a bloom filter based on the bit array, wherein each of a plurality of values in the bit array is hashed [note: column 5 lines 17-22 “Filter constructor 130 may dynamically adjust the size of domain filter 108 in order to minimize error.”; column 5 line 65 “I is the index of the hash function” ];
determining, by the document accessing device, density of the bloom filter;
iteratively tuning, by the document accessing device, the bit array until the density of the bloom filter is greater than a predetermined density level [note: column 7 lines 42-46 “processor 120 can construct and dynamically adjust the size of a domain filter”; column 9 lines 43-60 “If the current value of the error is greater than the value of the acceptable error”, system checks based on a predetermined threshold value ]; and
storing, by the document accessing device, the tuned bit array, in a storage folder, wherein a plurality of bit arrays of the same size are stored together in the storage folder [note: column 12 line 25 storage ].
Although Guha et al. teach the invention as cited, they do not explicitly teach density of the bloom filter; however Finlay et al. teach density of the bool filter as follows [note: paragraph 0077 “A variable number of bits in the Bloom Filter is dependent on the number of unique values to be covered in the zone/region. The Bloom Filter in the example is built as a 64-bit (or potentially 128 bit) filter initially. Once built, using process 900 of FIG. 9, process 1000 is performed to reduce the size and increase the density of the previously generated Bloom filter”; paragraph 0068 process is designed to increase granularity of the information, approach makes for a well clustered data design, and the density (continuity or number of sequential values) decreases]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Finlay et al. with Guha et al. since they are both directed toward the same field of endevour optimization of processes through use of bloom filters. Finlay et al. further details a Bloom filter.
Although Guha et al. and Finlay et al. teach the invention as cited above, they do not explicitly state the plurality of bit arrays of are stored together. Guha et al. does teach a storage medium for storing and allow for adjustment and variation in size of the bit array [note: Guha et al., column 5 lines 42-44 “the bit array of length L”; column 10 lines 7-20, “Filter size calculator 228 then checks if the size of the domain filter 108 is less than a threshold…”]; and Finlay et al. does describe at paragraph 0049 a bloom filter is operable for various embodiments and may have a predefined size (i.e. customized). Paragraph 0050 states, “Array 402 is a bit array, in this example having a size 410 of 8 bits, in which all positions are set to 0 when initialized. One skilled in the art would readily appreciate array 402 may be constructed of other sizes as determined by the data being represented as well as storage capacity and hardware architecture permit.” (i.e. the system may be defined by size to allow for optimized storage capacity).
However, Johnson et al. further states, “bloom filters are arranged into a single bit array in which all ith bits of the filters are grouped together” [note: paragraph 0079 grouped together]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimization of processes through use of bloom filters.

Claim 2: “wherein, constructing the bloom filter further comprises tuning each value into a N-bit number [note: Finlay et al., paragraph 0077 “The Bloom filter in the example is built as a 64-bit (or potentially 128 bit) filter initially.”; paragraph 0101 various size filters 64-bit and sizes 8, 16, 32 may be applied ].

Claim 3: “wherein the n-bit number is 64” [note:  Finlay et al., paragraph 0077 “The Bloom filter in the example is built as a 64-bit (or potentially 128 bit) filter initially.” ].

Claim 4: “calculating an error rate associated with the bloom filter…” [note: Guha et al., column 8 lines 21-64 “Offset error calculator 222 examiner the data structures …  Error analyzer 226 evaluates the domain filter offset error”; column 6 lines 42-43 “error rate affects the size of the Bloom filter” ].

Claim 5: “wherein reducing the size of the bit array further comprises hash folding the bit array to reduce the size of the bit array” [note:  Guha et al., column 5 line 48 through column 6 line 4; column 7 lines 58-63 reduction of errors based on size of filter; also Finlay et al., paragraph 0068 well-clustered data design, and paragraph 0080 compression, paragraph 0081 an exception to applying the size reduction optimization ].

Claim 6: “wherein the size of the bit array is predetermined to accommodate a largest expected variety of data values, based on the predetermined error rate” [note: Finlay et al., paragraph 0102-0103 various sizes may be implemented ].

Claim 7: “reading a plurality of input values in a streaming fashion; hashing each of the plurality of input values to generate a plurality of hashed values; and applying a modular reduction function to each of the plurality of hashed values, using an index parameter, to generate a predetermined independent bit positions” [note: Guha et al., column 5 line 43 through column 6 line 2 hash function; Finlay et al. paragraph 0072 varying size ].

Claim 8: “transposing the bit arrays to enable one or more bits at a position to be retrieved together; and merging a plurality of different small input files of the same size into one large input file” [note: Guha et al., column 8 lines 21-56 adjustable size; also see Johnson paragraph 0079, algorithms for Bloom filters, may be grouped together ].

Claim 9: “identifying a folder having at least size 64 bit arrays, upon checking storage folders each having same size; opening a read pointer to each of the identified files; and creating an empty output file in an output storage location [note: Guha et al., column 8 lines 32-36 “an empty data structure”; Finlay et al., paragraph 0077 64-bit design ].

Claim 10: “writing metadata summary stating position of original file identifiers” [note: Johnson et al., paragraph 0014 information may be reported ].

The scope of the limitations of claims 11-20 parallel claims 1-10; therefore, they are rejected under the same rationale.


Response to Arguments
Applicant's arguments filed 15 November 2021 and 29 July 2021 have been fully considered but they are not persuasive. 
In the remarks it was argued that the prior art does not teach “storing, by the document accessing device, the tuned bit array, in a storage folder, wherein a plurality of bit arrays of the same size are stored together in the storage folder”. However Guha combined with Finlay and Johnson appear to infer this feature.  Guha et al. teach means for adjustment and variation in size of the bit array [note: Guha et al., column 5 lines 42-44 “the bit array of length L”; column 10 lines 7-20, “Filter size calculator 228 then checks if the size of the domain filter 108 is less than a threshold…” (i.e. size may be predefined)]. See for example paragraph 0049 a bloom filter is operable for various embodiments and may have a predefined size (i.e. customized). Paragraph 0050 states, “Array 402 is a bit array, in this example having a size 410 of 8 bits, in which all positions are set to 0 when initialized. One skilled in the art would readily appreciate array 402 may be constructed of other sizes as determined by the data being represented as well as storage capacity and hardware architecture permit.” (i.e. the system may be defined by size to allow for optimized storage capacity, a system of the same size would provide maximum storage capacity) Also, note paragraph 0060 arrangement of the structure; and paragraph 0068 well-clustered data. Further, Johnson et al. states, “bloom filters are arranged into a single bit array in which all ith bits of the filters are grouped together” [note: paragraph 0079 grouped or stored together].
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169